DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 20 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application no. 15/942,430 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-15 and 30-33 are allowed.
The prior art does not disclose, in the claimed environment, a flow cytometer having an image array comprising a transparent block, a plurality of micro-mirrors and a plurality of filters, wherein each of the filters reflects light onto one of the plurality of micro-mirrors and passes light of a differing wavelength onto a detector channel, and wherein incident light within the image array zigzags back and forth between consecutive filters and consecutive micro-mirrors.  The closest prior art is believed to be the Popescu and Murakami references cited in the International Search Report.  These references, however, do not disclose a plurality of filters and micro-mirrors that direct light in a zigzag pattern to allow imaging at a plurality of detectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799